Title: From George Washington to Benjamin Lincoln, 29 August 1781
From: Washington, George
To: Lincoln, Benjamin


                        
                            Dear Sir,
                            Brunswick 29th Augst 1781
                        
                        Last Evening I received advice from Gnl Forman of the Arrival of 18 large Ships of War, which were discovered
                            Yesterday morng standg in from the Southward—a Frigate had gone out from the Hook to speak with them—& was retung
                            back again, having sent out a Boat towards them—The Conjecture was that it may be the Fleet of Admiral Hood from the W.
                            Indies—I expect to hear further this Night or Tomorrow—if any Thing important shall communicate it to you.
                        The Inclosed you will please to deliver to M. DeWitt—& have him imediately
                            employed on the Business prescribed him. With much Regard & Esteem I am D. Sir Your most Obt Servt
                        
                            Go: Washington
                        
                    